The indictment in this case charged appellant with the offense of rape upon Velma Edgeworth. The indictment appears in proper form and substance. The trial was had before a special jury, as the law requires, on June 15, 1934, and resulted in the conviction of the defendant as charged in the indictment; the jury fixed his punishment at twenty years' imprisonment, whereupon the court duly pronounced sentence and entered a proper judgment sentencing appellant to imprisonment in the penitentiary for a term of twenty years in accordance with the verdict. From the judgment of conviction, this appeal was taken. No bill of exceptions appears in the transcript, and the trial judge certifies to this court that no bill of exceptions has been presented to him and that the time for presenting same has expired. The appeal, therefore, is rested upon the record proper, which has been examined, and from which it appears that the proceedings in the lower court were regular in all things. No error being apparent on the record, the judgment of conviction, from which this appeal was taken, will stand affirmed.
Affirmed.